Case: 18-20062   Document: 00514612001   Page: 1   Date Filed: 08/22/2018




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit


                                No. 18-20062                          FILED
                              Summary Calendar                  August 22, 2018
                                                                 Lyle W. Cayce
                                                                      Clerk
COLLINS O. NYABWA,

             Plaintiff - Appellant

v.

HOUSTON POLICE DEPARTMENT; HOUSTON POLICE DEPARTMENT
OFFICER; HOUSTON POLICE DEPARTMENT CHIEF; HOUSTON
POLICE DEPARTMENT OFFICER M. PENA; CITY OF HOUSTON;
KNOWN UNNAMED OFFICER (LICENSE PLATE #104-0185), Individual
and Official Capacity; KNOWN UNNAMED OFFICER (LICENSE PLATE
#113-0765), Individual and Official Capacity; KNOWN UNNAMED
OFFICER (SQUAD CAR UNIT #44100), Individual and Official Capacity;
KNOWN UNNAMED OFFICER (LICENSE PLATE #121-3806), Individual
and Official Capacity; KNOWN UNNAMED OFFICER (LICENSE PLATE
#119-3832), Individual and Official Capacity; KNOWN UNNAMED
OFFICER (LICENSE PLATE #129-8253), Individual and Official Capacity;
KNOWN UNNAMED OFFICER (LICENSE PLATE #119-3878), Individual
and Official Capacity; KNOWN UNNAMED OFFICER (LICENSE PLATE
#116-7902), Individual and Official Capacity; KNOWN UNNAMED
OFFICER (LICENSE PLATE #130-1979), Individual and Official Capacity,

             Defendants - Appellees



                Appeal from the United States District Court
                     for the Southern District of Texas
                          USDC No. 4:17-CV-1696
     Case: 18-20062      Document: 00514612001         Page: 2    Date Filed: 08/22/2018



                                      No. 18-20062
Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       Plaintiff Collins Nyabwa appeals the district court’s dismissal of his
state law tort and § 1983 claims against the City of Houston, Chief Acevedo,
and Office Pena. We have reviewed the briefs, the record, and the applicable
law. We find the district court properly dismissed Nyabwa’s claims, and
therefore AFFIRM on the same grounds as the district court.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

                                             2